DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESONS FOR ALLOWANCE
2.	The following is the Examiner’s State of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	generating at a network entity a correlation identifier, wherein the correlation identifier comprises an S8 home routing access point name; 
adding the correlation identifier to a session initiation protocol message at the network entity; and 
delivering the session initiation protocol message including the correlation identifier from the network entity to another network entity, 
wherein the method is associated with correlating media packets flowing through an evolved packet system bearer for media of an internet protocol multimedia subsystem to corresponding session initiation protocol sessions where the session initiation protocol sessions' packets are flowing through an internet protocol multimedia system signaling bearer.”
Kunz (US 2018/0191786 A1) describes methodology that pertains to a S8HR network, which includes an access point name created in a session between devices. 
Jansson (US 2014/0059240 A1) details embodiment(s) that creating unique correlation identifiers using SIP session setup for the association of correlation of SIP sessions and the exchanging of session messages with the correlation of network entities.
The Examiner agrees with the Applicant’s arguments that Kunz, in combination or alone of Jansson recites or suggests the subject matter of Claim 1. Kunz-Jansson does not discloses or suggest the method is associated with correlating media packets flowing through an evolved packet system bearer to corresponding session initiation protocol sessions, as recited in claim 1. For instance, Kunz merely discloses a GTP tunnel from a VPLMN to a PGW, as explained above. In addition, Kunz discloses an S8 interface/reference point from a SGW in the VPLMN to a PGW in the HPLMN. Applicant respectfully submits that the S8 interface and the GTP tunnel disclosed in Kunz are not equivalent to the evolved packet system bearer for media and the internet protocol 
Further, the Examiner agrees that Jansson fails to remedy the deficiencies of Kunz. The Examiner agrees with the Applicant Argument that the claimed correlation of media packets flowing through an evolved packet system bearer to corresponding session initiation protocol session is not equivalent. Therefore, the 35 U.S.C. § 103 of Claim(s) 1 is withdrawn. 
Claim(s) 3-14, 21-22 depends on Independent Claim 1, therefore the U.S.C. 103 Rejection is withdrawn for the same reasoning mentioned above. Moreover, the cited references of Imbimbo, Atreya, DeSantis, Lee, Chen, Li do not remedy the deficiencies of Kunz-Jansson, in combination or separately. 
Claim(s) 15-18, 20 U.S.C. § 103 Rejection is withdrawn for the same reasoning as Claim 1 mentioned above. In addition, Kunz-Jansson, in combination or separate of Imbimbo does not remedy the remedy the deficiencies. Imbimbo discloses a method of transmitting/receiving media, in an IP Multimedia Subsystem, associated with IRI & CC messages for the establishment of communication and sending of media. The media is related to intercept relation data information. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
Lastly, as evidenced by prosecution history (see Applicant Argument/Remarks 11/09/2020, Non-Final Rejection 08/10/2020), as previously stated above, the applicant 
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

2. 	Claim(s) 1, 3-18, 20-22 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457